Judgment unanimously affirmed. Memorandum: On appeal from a judgment of conviction for armed robbery, the only error assigned pertains to the victim’s testimony on the People’s direct case concerning her prior photographic identification of defendant. Because there was no objection to the testimony, the error was not preserved for our review (CPL 470.05, subd 2), and we see no basis for reaching the issue in the interests of justice. (Appeal from judgment of Supreme Court, Monroe County, Boomer, J. — robbery, second degree.) Present — Hancock, Jr., J. P., Doerr, O’Donnell, Moule and Schnepp, JJ.